Filed 3/17/22 P. v. Lockhart CA2/6
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


 THE PEOPLE,                                                 2d Crim. No. B314505
                                                          (Super. Ct. No. 19F-05129)
      Plaintiff and Respondent,                            (San Luis Obispo County)

 v.

 JASON ERIC LOCKHART,

      Defendant and Appellant.


            Jason Eric Lockhart appeals from the judgment after
he pled no contest to two counts of sexual penetration. (Pen.
Code, § 289, subd. (a)(1)(C).)
            In 2018, Lockhart sexually molested his 16-year-old
stepdaughter. After he pled no contest to two counts of sexual
penetration, the trial court sentenced him to 16 years in state
prison (two consecutive middle terms of eight years for each
count).
            We appointed counsel to represent Lockhart in this
appeal. After counsel’s examination of the record, counsel filed
an opening brief raising no issues. On January 26, 2022, we
advised Lockhart that he had 30 days within which to personally
submit any contentions or issues that he wished to raise on
appeal. We have not received a response.
            We have reviewed the entire record and are satisfied
that counsel has fully complied with their responsibilities and
that no arguable issue exists. (People v. Wende (1979) 25 Cal.3d
436, 441.)
            The judgment is affirmed.
             NOT TO BE PUBLISHED.




                                   TANGEMAN, J.


We concur:



             GILBERT, P. J.



             YEGAN, J.




                               2
                  Barry T. LaBarbera, Judge

           Superior Court County of San Luis Obispo

                ______________________________

             Richard B. Lennon, under appointment by the Court
of Appeal, for Defendant and Appellant.
             No appearance for Plaintiff and Respondent.